J-S20025-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTIAN WOODSON                          :
                                               :
                       Appellant               :   No. 1522 MDA 2017

              Appeal from the Judgment of Sentence July 12, 2017
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0005302-2016


BEFORE: GANTMAN, P.J., OTT, J., and KUNSELMAN, J.

MEMORANDUM BY OTT, J.:                                    FILED JUNE 20, 2018

        Christian Woodson appeals from the judgment of sentence imposed July

12, 2017, in the Lancaster County Court of Common Pleas. The trial court

sentenced Woodson to an aggregate term of four and one-half to 10 years’

imprisonment, following his jury conviction of possession with intent to deliver

(“PWID”) controlled substances and criminal conspiracy.1               On appeal,

Woodson challenges only the sufficiency of the evidence supporting his

conspiracy conviction. For the reasons below, we affirm.

        The facts underlying Woodson’s arrest and conviction, as developed

during Woodson’s jury trial, are summarized by the trial court as follows:

               In the present case, Officer Jared Snader ("Snader"), LCBP,
        testified that on February 26, 2016, he was working undercover
        driving in the area of Queen and Conestoga Streets in Lancaster
____________________________________________


1   See 35 P.S. § 780-113(a)(30) and 18 Pa.C.S. § 903, respectively.
J-S20025-18


     City targeting street-level drug sales.       At the time of the
     investigation, this was “the single worst drug area in Lancaster
     City, especially for heroin.” Snader told the jury that he had been
     an officer for ten years, he was assigned to a special unit designed
     to investigate drug-related issues, he received special training for
     drug investigations, and he had been involved in over one
     thousand drug investigations.        According to Snader, most
     transactions involve a middleman who hangs out in high drug
     areas, accepts money from the buyer, and then meets up with a
     supplier who provides the drugs. This process isolates the supplier
     from dealing directly with people they do not know, while the
     middleman gets to keep some of the money or drugs. Without
     going through a middleman, it would be very difficult to purchase
     drugs.

            Regarding this specific transaction, Snader testified that he
     and Officer Adam Flurry ("Flurry"), LCBP, were driving together in
     a vehicle when Flurry made contact with an individual later
     identified as Santiago-Rivera, at which time Flurry had a
     conversation with Santiago-Rivera about purchasing heroin.
     Santiago-Rivera got into the undercover vehicle and told Snader
     where to drive, while Flurry gave Santiago-Rivera $40 of
     previously marked United States currency. Santiago-Rivera asked
     to borrow Flurry’s phone, and Snader testified that he heard
     buttons being pressed which sounded as if Santiago-Rivera was
     sending text messages.

            Santiago-Rivera directed Snader to pull over in front of
     Save-A-Lot, where Santiago-Rivera began placing phone calls.
     Snader testified "[i]t was obvious to me at that point that he was
     a middleman. He didn't have [the heroin] on him. He was
     contacting somebody to come and bring the heroin for us."
     Santiago-Rivera called his contact several times, giving his
     location over the phone. Santiago-River[a] then directed Snader
     to drive to the Andromeda Grocery, where Santiago-Rivera said
     he was going to get change. Flurry had given Santiago-Rivera two
     $20 bills, and Snader believed Santiago-Rivera wanted change so
     he could keep $10 for himself. When Santiago-Rivera exited the
     store, he placed several more phone calls with his contact. During
     the phone calls, Santiago-Rivera informed his contact that he was
     waiting in a van and described the vehicle.

           Snader then observed an individual, later identified as
     [Woodson], walk towards their location and stop to meet with
     Santiago-Rivera. Santiago-Rivera and [Woodson] talked for about

                                    -2-
J-S20025-18


     30 seconds, standing approximately one foot apart. Santiago-
     Rivera then reached his left arm towards [Woodson], [Woodson]
     extended his arm, and it appeared as if they were exchanging
     something. When Santiago-Rivera broke contact with [Woodson],
     Snader could see that [Woodson] had money in his hands that he
     was counting as he walked away. It was light out, and from his
     training and experience Snader testified this was “absolutely a
     hand-to-hand drug transaction.” Santiago-Rivera got back into
     the undercover vehicle, at which time Flurry stated the deal was
     complete and Santiago-Rivera was dropped off at another
     location. [Woodson] was then stopped by another officer under a
     ruse so they could verify his identity. After testifying about the
     transaction, Snader identified [Woodson] in the courtroom as the
     individual who conducted the hand-to-hand transaction with
     Santiago-Rivera.

            In addition to Snader, Officer Flurry testified about his
     assignment to the Selective Enforcement Unit, the extensive
     training he has received in drug investigations, and his
     involvement in over one thousand such investigations[, including
     the role of a middleman in those transactions]. ....

            Regarding this specific incident, Flurry testified that while he
     and Snader were driving in a high drug activity area of the city,
     Flurry saw a person later identified as Santiago-Rivera walking in
     the street. Flurry had a conversation with Santiago-Rivera about
     purchasing heroin, and Santiago-Rivera stated he could assist
     Flurry. Santiago-Rivera got into the vehicle, at which time Flurry
     gave him $40 of United States currency. Santiago-Rivera asked
     for Flurry’s cell-phone, Flurry gave it to him, and Flurry then heard
     Santiago-Rivera send text messages. Later, upon reviewing the
     text messages, Flurry saw they were written in Spanish to a
     person who was not available.

           At some point, Santiago-Rivera made a telephone call and
     cryptically spoke to the other person in broken English, asking
     where the person was. Santiago-Rivera then made a series of
     additional calls, and it was later determined by Flurry while
     inspecting the phone that they were all made to the same phone
     number. That number could not be traced. Thereafter, Santiago-
     Rivera met with an individual on the sidewalk, but Flurry could not
     see what occurred because they were out of his field of vision.
     When Santiago-Rivera returned to the car, he handed Flurry the
     heroin. Flurry later gave the packets of suspected heroin to Officer
     Jason Hagy ("Hagy").

                                      -3-
J-S20025-18


              Officer Hagy, LCBP, also a member of the Selective
        Enforcement Unit, detailed his training and experience in drug
        investigations. On February 26, 2016, Hagy was the primary
        surveillance officer in charge of this investigation, traveling in a
        separate    vehicle. During the surveillance, Hagy witnessed
        Santiago-Rivera meet up with another individual that Santiago-
        Rivera obviously knew.       Hagy saw Santiago-Rivera retrieve
        something with his left hand and stick it in his left jacket pocket,
        while the other person was manipulating what appeared to be
        paper currency.      This interaction was indicative of a drug
        transaction. Hagy identified [Woodson] in court as the person
        who came into contact with Santiago-Rivera.

Trial Court Opinion, 11/21/2017, at 5-9 (record citations and footnotes

omitted).

        Woodson was later arrested and charged with PWID, criminal conspiracy

and criminal use of a communication facility.2 His case proceeded to a jury

trial, and on April 13, 2017, the jury found him guilty of PWID and conspiracy.

Woodson was acquitted of the charge of criminal use of a communication

facility. On July 12, 2017, the trial court sentenced him to consecutive terms

of 27 months’ to five years’ imprisonment on each count, for an aggregate

term of four and one-half to 10 years’ incarceration. Woodson filed a timely

post-sentence motion challenging the weight and sufficiency of the evidence

supporting his conviction, an evidentiary ruling, and the court’s imposition of

consecutive sentences.        He filed a supplemental motion on July 26, 2017,

raising another sentencing challenge. On September 1, 2017, the trial court


____________________________________________


2   See 18 Pa.C.S. § 7512(a).




                                           -4-
J-S20025-18



entered two orders, denying both of Woodson’s post-sentence motions. This

timely appeal followed.3

       The sole issue Woodson raises on appeal is a challenge to the sufficiency

of the evidence sustaining his conviction of criminal conspiracy. Our standard

of review is well-settled:

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying the above test, we may not weigh
       the evidence and substitute our judgment for [that of] the fact-
       finder. In addition, we note that the facts and circumstances
       established by the Commonwealth need not preclude every
       possibility of innocence. Any doubts regarding a defendant’s guilt
       may be resolved by the fact-finder unless the evidence is so weak
       and inconclusive that as a matter of law no probability of fact may
       be drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proving every element of the crime
       beyond a reasonable doubt by means of wholly circumstantial
       evidence. Moreover, in applying the above test, the entire record
       must be evaluated and all evidence actually received must be
       considered. Finally, the trier of fact while passing upon the
       credibility of witnesses and the weight of the evidence produced,
       is free to believe all, part or none of the evidence.

Commonwealth v. Irvin, 134 A.3d 67, 75–76 (Pa. Super. 2016) (quotation

omitted).




____________________________________________


3 On October 2, 2017, the trial court ordered Woodson to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Woodson complied with the court’s directive and filed a concise statement on
October 23, 2017.


                                           -5-
J-S20025-18



      To convict a defendant of criminal conspiracy pursuant to 18 Pa.C.S. §

903, the Commonwealth must prove three elements beyond a reasonable

doubt:

      (1) the defendant intended to commit or aid in the commission of
      the criminal act; (2) the defendant entered into an agreement with
      another (a “co-conspirator”) to engage in the crime; and (3) the
      defendant or one or more of the other co-conspirators committed
      an overt act in furtherance of the agreed upon crime.

Commonwealth v. Murphy, 844 A.2d 1228, 1238 (Pa. 2004). Although a

defendant’s mere association with a perpetrator or mere presence at the scene

of a crime is insufficient to establish a conspiratorial agreement,

      [d]irect evidence of the defendant’s criminal intent or the
      conspiratorial agreement [] is rarely available. Consequently, the
      defendant’s intent as well as the agreement is almost always
      proven through circumstantial evidence, such as by “the relations,
      conduct or circumstances of the parties or overt acts on the part
      of the co-conspirators.” Once the trier of fact finds that there was
      an agreement and the defendant intentionally entered into the
      agreement, that defendant may be liable for the overt acts
      committed in furtherance of the conspiracy regardless of which
      co-conspirator committed the act.

Id. (internal citations omitted).

      In the present case, Woodson insists the record is “simply devoid of any

direct or circumstantial evidence that [he] had any agreement with Santiago-

Rivera to deliver heroin to the undercover officers,” or that Santiago-Rivera

was purchasing the heroin for anyone but himself. Woodson’s Brief at 12. He

emphasizes there was no testimony that he saw Santiago-Rivera exit the

officers’ vehicle or return to it after the purchase, nor did any of the telephone

conversations or text messages alert Woodson that Santiago-Rivera was


                                      -6-
J-S20025-18



acting as a “middleman” to purchase drugs for someone else. See id. Indeed,

Woodson argues the Commonwealth relied “heavily” on the undercover

officers’ experience purchasing narcotics though the use of a middleman. See

id. at 13.    However, he points out that even if Santiago-Rivera was a

middleman in the transaction, the Commonwealth failed to present sufficient

evidence to demonstrate that Woodson knew he was. See id. Accordingly,

Woodson maintains the evidence was insufficient to support his conspiracy

conviction.

      The trial court determined, however, the Commonwealth established,

circumstantially, that Santiago-Rivera and Woodson “made an agreement for

Santiago-Rivera to deliver [] heroin to a third party,” with Santiago-Rivera

“acting as the middleman for [Woodson.]” Trial Court Opinion, 11/21/2017,

at 9. The court explained:

             [Officer] Snader testified that he has been involved in over
      one thousand drug investigations. Most of those transactions
      involved a middleman who hangs out in high drug areas, accepts
      money from the buyer, and then meets up with a supplier who
      provides the drugs. This process isolates the supplier from dealing
      directly with people they do not know, while the middleman gets
      to keep some of the money or drugs. In this case, officers located
      Santiago-Rivera in a high drug-trafficking area, and Santiago-
      Rivera agreed to serve as the middleman. Santiago-Rivera got
      into the undercover vehicle and made numerous calls to
      [Woodson], making arrangement for the delivery of heroin. It was
      obvious to officers that [Woodson] and Santiago-Rivera knew
      each other prior to this transaction. Santiago-Rivera described for
      [Woodson] the vehicle he was in while waiting for the delivery.
      [Woodson] then traveled to that location and met privately with
      Santiago-Rivera for thirty seconds before making the delivery of
      heroin.



                                     -7-
J-S20025-18



Trial Court Opinion, 11/21/2017, at 9-10. The court noted the series of phone

calls Santiago-Rivera made were all to the same phone number, although that

number could not be traced. Furthermore, after Santiago-Rivera reached out

via telephone, Woodson arrived at the designated location with narcotics. The

court found the actions of Woodson and Santiago-Rivera circumstantially

established that Santiago-Rivera acted as a middleman for Woodson’s drug

sale.

        In support of its ruling, the trial court relied upon the Pennsylvania

Supreme Court’s decision in Murphy, supra, in which the Court held a

middleman could be convicted of conspiracy when he screened potential

buyers before introducing them to the drug dealer. See Murphy, 844 A.2d

at 1238-1239. Woodson asserts, however, the court’s reliance on Murphy is

“misplaced” because, in that case, the defendant was “actually the

middle[]man who was setting up the deal,” and all three men – the

middleman, the buyer, and the dealer – were standing together during the

sale. Woodson’s Brief at 13-14. He argues that, here, however, “[t]here was

no evidence that [he] had any reason to believe the individual he gave the

drugs to was not going to personally use them.” Id. at 15.

        We agree the facts presented in Murphy are distinguishable from those

presented herein, particularly because the defendant in that case was the

middleman and not the drug dealer.         Nevertheless, we find this Court’s

decision in Commonwealth v. Little, 879 A.2d 293 (Pa. Super. 2005),

appeal denied, 890 A.2d 1057 (Pa. 2005), to be instructive.

                                     -8-
J-S20025-18



      In Little, as here, an undercover officer approached a middleman to

purchase cocaine. The middleman told the officer he “had a source for cocaine

and could procure from the source 1 ½ grams.” Id. at 299. When the officer

agreed to the purchase, the middleman called his source, whom he referred

to as “Mikal or MC Hale.” Id. The officer then provided the middleman $80.00

for the deal, and the middleman walked to a nearby residence. He knocked

on the door and then entered, remaining only thirty seconds to a minute

before leaving again. See id. The middleman immediately returned to the

officer and handed him a ziplock baggie containing cocaine. Approximately

15 minutes later, a surveillance officer observed the defendant leave the

residence where the exchange took place. The next day, officers executed a

search warrant at the residence, which they confirmed was the defendant’s

home, and recovered over a half-pound of cocaine. See id.

      On appeal, the defendant challenged, inter alia, the sufficiency of the

evidence supporting his conviction of conspiracy. In concluding the evidence

was sufficient, the panel opined:

      The above-described conduct constitutes sufficient circumstantial
      evidence of a conspiracy in which the black male [middleman] and
      [the defendant] were jointly involved in a drug dealing operation.
      It is a fair inference that the “Mikal or MC Hale” the black male
      called was [the defendant], whose first name is Michael. This is
      an eminently reasonable inference given that the black male
      proceeded to [the defendant’s] residence directly after making the
      call, the purpose of which was to obtain cocaine. Furthermore,
      [the defendant] was observed leaving his residence shortly after
      the black male departed and a large quantity of cocaine was
      recovered from the residence the very next day.



                                    -9-
J-S20025-18



Id.

      The facts presented in the case sub judice are strikingly similar. Here,

the officers approached Santiago-Rivera about purchasing heroin. Santiago-

Rivera then entered the officers’ vehicle and borrowed a phone to contact a

source. He made several calls to the same number, and provided that contact

with his location and a description of the officers’ vehicle. Shortly thereafter,

Woodson walked towards their location, and Santiago-Rivera greeted him.

The two men subsequently engaged in a drug transaction. As in Little, while

there was no direct evidence that Woodson (the dealer) knew Santiago-Rivera

was purchasing the drugs for a third party, the circumstantial evidence

supported an inference that Santiago-Rivera was acting as a middleman for

Woodson. Accordingly, we agree with the conclusion of the trial court that the

evidence was sufficient to support Woodson’s conviction of criminal

conspiracy.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 06/20/2018




                                     - 10 -